     Case 4:20-cv-00082-WTM-CLR Document 17 Filed 03/16/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


UNITED STATES OF AMERICA,


       Plaintiff,

V.                                               CASE NO. CV420-082


2310 ALABAMA AVENUE SAVANNAH,
GEORGIA 31404 and 2312 ALABAMA
AVENUE SAVANNAH, GEORGIA 31404,

       Defendants.



                                   ORDER


      Before   the    Court   is   the   Magistrate   Judge's    Report   and

Recommendation {Doc. 15), to which no objections have been filed.

After a careful de novo review           of the record, the       report and

recommendation is ADOPTED as the Court's opinion in this case. As

a result. Claimant Monik Charlene Brinson's Notice of Claimant's

Voluntary Dismissal (Doc. 10) is GRANTED and Claimant Brinson's

claims, to the extent that any have been asserted, are DISMISSED

WITHOUT PREJUDICE. The        Clerk of Court is DIRECTED        to amend the

caption accordingly.

      SO ORDERED this              day of March 2021.



                                     WILLIAM T. MOORE,
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
